 Case: 3:11-cr-00098-TSB-MRM Doc #: 29 Filed: 08/03/20 Page: 1 of 2 PAGEID #: 94




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,

                              Plaintiff,             :      Case No. 3:11-cr-098
                                                            Also 3:20-cv-255

                                                            District Judge Timothy S. Black
       -   vs   -                                           Magistrate Judge Michael R. Merz

EDWARD AUSTIN,

                              Defendant.             :



                      REPORT AND RECOMMENDATIONS


        This criminal case is before the Court on Petitioner’s Motion to Vacate his conviction

under 28 U.S.C. § 2255 (ECF No. 26).

       As ordered, the United States has now filed an Answer in which it concedes that Austin is

entitled to relief (ECF No. 28). The United States Attorney notes that the Motion is timely because

filed within one year of the decision in United States v. Davis, 139 S. Ct. 2319 (2019).

       On his plea of guilty, Austin was convicted of a Hobbs Act conspiracy (Count 1),

possession of a firearm in furtherance of a crime of violence, with Count 1 being the predicate

offense (Count 2), and carjacking (Count 3). The Court sentenced Austin to seventy months each

on Counts 1 and 3, to be served concurrently, and sixty months on Count 2, consecutive to the

seventy-month terms and also consecutive to Austin’s state court sentence. Austin’s state court

sentence will expire June 5, 2024, and he then will enter federal custody.

                                                1
 Case: 3:11-cr-00098-TSB-MRM Doc #: 29 Filed: 08/03/20 Page: 2 of 2 PAGEID #: 95




       Published Sixth Circuit precedent holds that Davis is applicable to cases on collateral

review, In re Franklin, 950 F.3d 909 (6th Cir. 2020), and that Hobbs Act conspiracy no longer

qualifies as a predicate offense for a conviction under 18 U.S.C. § 924(c), United States v. Ledbetter,

929 F.3d 338, 360-61 (6th Cir. 2019). Acknowledging that precedent, the United States agrees that

Austin’s conviction on Count 2 should be vacated (Answer, ECF No. 28, PageID 91).

        The United States notes that Wood does not seek a specific remedy in his Motion. Id. Simply

vacating the conviction on Count 2 or vacating and then resentencing are available to the Court. While

vacating Count 2 would probably lead to a higher guideline range on Count 1, the United States does

not seek that remedy here. Instead, it defers to either of these two remedies that Austin seeks.

       In the interest of judicial economy, the Magistrate Judge recommends the more lenient

alternative of vacating the judgment on Count 2 and filing an amended judgment.



August 2, 2020.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party’s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal.




                                                   2
